DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Millman (US 2011/0139759 A1) in view of  Zhou (US 2017/0247797). 

Regarding claim 1, Millman discloses (Fig-3a) an apparatus for processing a substrate (30), the apparatus comprising: 
a support unit (chuck 60) configured to support the substrate including a film to be removed (films removed by lasers beams incident substrate “fibers accurately and precisely direct the beam to remove or transform organic or inorganic films, film stacks, residues, or particles, in atmosphere, from the top edge, top bevel, apex, bottom bevel, and bottom edge of the substrate in a single process step” (abstract)); 
a laser generation unit (10) configured to generate a laser beam (11) to process the film to be removed; 
a beam splitter (22) configured to split the laser beam emitted from the laser generation unit (laser beam distribution module 22 splits beam 11 “In one embodiment the distribution module 22 splits the beam 11 into three separate beams” [0065]) and guided to the beam splitter into a first laser beam (12) travelling along a first path (path of 12 on way to substrate 30 upper edge, see figure 3a) toward an upper edge (top portion of 30 incident beam 12, see figure 3a) of the substrate and a second laser beam (16) travelling along a second path (path of 16 on way to substrate 30 upper edge, see figure 3a) toward a lower edge (bottom portion of 30 incident beam 16, see figure 3a) of the substrate; 
a first beam shaping unit (24) provided on the first path and configured to shape the first laser beam (units 24 provide form to split laser beams (12/16) incident substrate [0064]); 
a second beam shaping unit (plurality of shaping units 24 is anticipated “In one embodiment the distribution module 22 splits the beam 11 into three separate beams, which pass through three fiber-optic cables 23 and three fiber-optic heads 24, mounted to three positioning devices 25” [0065]) provided on the second path and configured to shape the second laser beam; 
a first beam scanning unit (25) provided downstream of the first beam shaping unit (see 25 below top of 24) on the first path and configured to apply the first laser beam to the upper edge of the substrate in the manner of scanning (scanning unit 25 scans laser beams to both upper and lower edge of substrate (see incidence of laser beams 24/16 figure 3a), “The positioning devices 25 accurately locate the fiber-optic heads 24, scanning the beams 12, 14, and 16 across all edges of wafer 30.” [0065]); and 
a second beam scanning unit (second instances of 25) provided downstream of the second beam shaping unit (see 25 below top of 24) on the second path and configured to apply the second laser beam to the lower edge of the substrate in the manner of scanning (“The positioning devices 25 accurately locate the fiber-optic heads 24, scanning the beams 12, 14, and 16 across all edges of wafer 30.” [0065]), 
wherein a beam shape of the first laser beam shaped by the first beam shaping unit differs from a beam shape of the second laser beam shaped by the second beam shaping unit (individual beam shaping components 24 are capable of changing shape of individual lasers responsive to film/coating on substrate/wafer “This permits the laser beam to make a sharp slice into the thick photoresist coating, leaving behind a narrow transition between cleaned and uncleaned photoresist. The characteristics of this transition can be varied by changing the shape and edge profile of the incident laser beam.” [0083], while it is known that different portions of the substrate incident to different ablative lasers may have different parameters to include thickness “due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017]).
While Millman provides that the plurality of laser beams incidence to the substrate are actively shaped such to improve ablation of coating/film thereon, therefore an amount of anticipation of the plurality of lasers having different shapes while simultaneously ablating the varied thickness of film/coating of the substrate exists, However Millman is silent regarding wherein the changes of shape of the laser beam incident the substrate is responsive to sensed film/coating conditions that would absolutely necessitate differences between shapes of the laser beam incident the substrate. 
However Zhou teaches a laser ablation apparatus for removing film/coatings, wherein features of the laser to include scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power are responsively changed as the film/coatings are  ablatively removed  (“the LIBS information obtained by the LIBS controlled laser ablation system 40 can be used to dynamically optimize the laser parameters during coating removal process. Such optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances.” [0025]). 
The advantage of controlling individual laser size shape and density, is to responsively in real time change laser characteristics in view of changing substrate properties during the ablation process and achieve desired tolerances of ablation “The LIBS controlled laser ablation system 40 enables inline monitoring of the laser ablation process and provides real-time chemical information of the materials removed by the laser which is unique to each coating layer in the TBC system 30. The chemical information obtained by the LIBS controlled laser ablation system 40 is then used as a feedback signal (described presently) to control the laser. This will provide intelligence to stop the laser when the chemical signature obtained by the LIBS controlled laser ablation system 40 indicates a specified layer of the TBC system 30 is completely removed. Additionally, the LIBS information obtained by the LIBS controlled laser ablation system 40 can be used to dynamically optimize the laser parameters during coating removal process. Such optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances. The LIBS information obtained by the LIBS controlled laser ablation system 40 can also provide both depth and spatial distribution of chemical composition during ablation process.” [0025], “Additional potential advantages include a system that is forgiving to changes up-stream of the ablation process, i.e. if a layer thickness changes the system would easily adapt to that change and still provide the necessary feed-back to control the ablation process” [0042]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Millman with Zhou, by adding to the plurality of ablating lasers of Millman, the real time responsive laser adjustment system of Zhou, to responsively change laser characteristics in view of substrate film/coating properties such as thickness as they exist and change during the ablative process. 

Regarding claim 2, Millman discloses the apparatus of claim 1, Millman further discloses wherein a film condition of the upper edge of the substrate differs from a film condition of the lower edge of the substrate (differing thicknesses of film/coating “Photoresist spin coating is repeated many times in the fabrication of an integrated circuit chip, depending on the number of lithographic levels used to make the device. A thickened bead of photoresist is formed at the outermost top edge. Excess photoresist also migrates to the apex, beveled edges, and bottom edge of the wafer” [0007], see other various film/coating conditions needing removal [0008-00013], additionally known that films may have varying thickness by location -“due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017]).

Regarding claim 3, Millman discloses the apparatus of claim 1, Millman further discloses wherein the substrate is simultaneously processed by the first laser beam and the second laser beam (processing may be simultaneously occurring between lasers “The optical fibers then feed corresponding output couplers. The output couplers can be permanently fixed in location or mounted to positioning devices to direct laser beams to two or more wafer edges, either sequentially or simultaneously” [0029]).

Regarding claim 4, Millman as modified by Zhou teaches the apparatus of claim 1, Millman as already modified by Zhou teaches wherein the second laser beam shaped by the second beam shaping unit has a larger cross-section than the first laser beam shaped by the first beam shaping unit (Millman provides it is known to have film thicknesses variations across the substrate scan of the multiple laser ablative area “due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017], while Zhou as already applied to claim 1, provides that individual laser ablation focus size is adjusted, emphasis added “optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances.” [0025] as responsive to material properties to include thickness -“i.e. if a layer thickness changes the system would easily adapt to that change and still provide the necessary feed-back to control the ablation process” [0042]).

Regarding claim 5, Millman as modified by Zhou teaches the apparatus of claim 1, Millman as already modified by Zhou teaches wherein energy per unit area of the first laser beam shaped by the first beam shaping unit is greater than energy per unit area of the second laser beam shaped by the second beam shaping unit (Millman provides it is known to have film thicknesses variations across the substrate scan of the multiple laser ablative area “due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017], while Zhou as already applied to claim 1, provides that individual laser ablation energy / focus size is adjusted, emphasis added “optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances.” [0025] as responsive to material properties to include thickness -“i.e. if a layer thickness changes the system would easily adapt to that change and still provide the necessary feed-back to control the ablation process” [0042]).

Regarding claim 6, Millman as modified by Zhou teaches the apparatus of claim 1, Millman as already modified by Zhou teaches wherein a film etching rate of the first laser beam shaped by the first beam shaping unit is greater than a film etching rate of the second laser beam shaped by the second beam shaping unit (Millman provides it is known to have film thicknesses variations across the substrate scan of the multiple laser ablative area “due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017], while Zhou as already applied to claim 1, provides that individual laser speed is adjusted, emphasis added “optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances.” [0025] as responsive to material properties to include thickness -“i.e. if a layer thickness changes the system would easily adapt to that change and still provide the necessary feed-back to control the ablation process” [0042]).

Regarding claim 7, Millman as modified by Zhou teaches the apparatus of claim 1, Millman as already modified by Zhou teaches wherein scanning speed of the first beam scanning unit differs from scanning speed of the second beam scanning unit (Millman provides it is known to have film thicknesses variations across the substrate scan of the multiple laser ablative area “due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017], while Zhou as already applied to claim 1, provides that individual laser speed and laser spot size is adjusted, emphasis added “optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances.” [0025] as responsive to material properties to include thickness -“i.e. if a layer thickness changes the system would easily adapt to that change and still provide the necessary feed-back to control the ablation process” [0042]).

Regarding claim 8, Millman as modified by Zhou teaches the apparatus of claim 1, Millman as already modified by Zhou teaches wherein scanning speed of the first beam scanning unit is lower than scanning speed of the second beam scanning unit (Millman provides it is known to have film thicknesses variations across the substrate scan of the multiple laser ablative area “due to the non-uniformity of these films at the edge of the wafer, it is difficult to control the etch depth” [0017], while Zhou as already applied to claim 1, provides that individual laser speed and laser spot size is adjusted, emphasis added “optimization of parameters may include adjusting scan speed, scan area, scan volume, pulse overlap, laser pulse frequency, laser pulse width, laser spot size, and/or peak pulse power to achieve the desired tolerances.” [0025] as responsive to material properties to include thickness -“i.e. if a layer thickness changes the system would easily adapt to that change and still provide the necessary feed-back to control the ablation process” [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Spencer H. Kirkwood/           Examiner, Art Unit 3761                 

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761